                                                                    U.~ ~',~"~"CT



                                                                I~R'6 CY~~7
1
2                                                         CENTRAL
                                                          BY

3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 NO.2:19-MJ-01393-DUTY-1
11
                       Plaintiff,
12                                             ORDER OF DETENTION AFTER
           v.
13                                             HEARING
14   DANNY HAI DANG,
                                              (18 U.S.C. § 3142(1))
15                     Defendant.
16
17
18                                              I.
19   A.   ()    On motion of the Government in a case allegedly involving:
20              L ( ) a crime of violence;
21             2.() an offense with a maximum sentence of life imprisonment or death;
22             3.() a narcotics or controlled substance offense with a maximum sentence of
23                     ten or more years;
24             4.( ) any felony - where the defendant has been convicted of two or more
25                     prior offenses described above;
26             5.() any felony that is not otherwise a crime of violence that involves a minor
27
28
 1 '                     victim, or possession or use of a firearm or destructive device or any
2                        other dangerous weapon, or a failure to register under 18 U.S.C. § 2250.
3      B.(X)      On motion by the Government /( )on Court's own motion, in a case allegedly
4                 involving:
5                  1. (X)        a serious risk that the defendant will flee;
6                 2.()           a serious risk that the defendant will:
7                         a.() obstruct or attempt to obstruct justice;
8                         b.() threaten, injure, or intimidate a prospective witness or juror or
9                                attempt to do so.
10     C.          The Government()is/(X)is not entitled to a rebuttable presumption that no
11                condition or combination of conditions will reasonably assure the defendant's
12                appearance as required and the safety of any person or the community.
13
14                                                   II.
15     A.   (X)    The Court finds that no condition or combination of conditions will reasonably
16                 assure:
17                 1.    (X)     the appearance of the defendant as required.
18                       (X)     and/or
19                 2.    (X)     the safety of any person or the community.
20     B.   ()     The Court finds that the defendant has not rebutted by sufficient evidence to the
21                 contrary the presumption provided by statute.
22
23                                                   III.
24          The Court has considered:
25     A.   the nature and circumstances of the offenses)charged;
26     B.   the weight of evidence against the defendant;
27     C.   the history and characteristics of the defendant; and
28     D.   the nature and seriousness of the danger to any person or to the community.

                                                     2
 1                                               IV.
2         The Court also has considered all the evidence adduced at the hearing and the
3    arguments and/or statements of counsel, and the Pretrial Services Report and
4    recommendation.
5
6                                                 V.
7         The Court bases the foregoing findings) on the following:
8    A.   (X)   The history and characteristics of the defendant indicate a serious risk that
9               the defendant will flee, because defendant has insufficient bail resources to
10              mitigate the risk of flight; and no bail resources have been proffered to mitigate
11              the risk of flight.
12   B.   (X)   The defendant poses a risk to the safety of other persons or the community
13               because of the nature and seriousness of the allegations in this case; and the
14              nature and extent of the defendant's prior criminal history, which involves
15              firearms and a history of substance abuse.
16
17                                               VI.
18   A.   ()    The Court finds that a serious risk exists that the defendant will:
19               1.( )obstruct or attempt to obstruct justice.
20              2. O attempt to/( )threaten, injure or intimidate a witness or juror.
21
22
23                                               VII.
24   A.   IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
25   B.   IT IS FURTHER ORDERED that the defendant be committed to the custody of the
26        Attorney General for confinement in a corrections facility separate, to the extent
27        practicable, from persons awaiting or serving sentences or being held in custody
28        pending appeal.

                                                  3
 1   C.   IT IS FURTHER ORDERED that the defendant be afforded reasonable opportunity
2         for private consultation with counsel.
3    D.   IT IS FURTHER ORDERED that, on order of a Court of the United States or on
4         request of any attorney for the Government, the person in charge of the corrections
 5        facility in which the defendant is confined shall deliver the defendant to a United
6         States Marshal for the purpose of an appearance in connection with a court proceeding.
 7
 8   DATED: April 16, 2019
9                                                                                f

10
                                                           CC~L~       ~              c~---,
11                                                            KAREN L. S VENSON
12                                                      UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   C!
